Exhibit 10.98
RETIREMENT AND CONSULTING AGREEMENT
THIS RETIREMENT AND CONSULTING AGREEMENT (the “Agreement”) is made and entered
into as of this 31st day of December, 2008, by and among CHROMCRAFT REVINGTON,
INC. (the “Company”), a Delaware corporation, and FRANK T. KANE (the
“Executive”), a resident of the State of Indiana,
W I T N E S S E T H:
WHEREAS, the Executive has been serving as the Executive Vice President since
July 2008 and as the Chief Financial Officer, Secretary and Treasurer since 1992
of the Company; and
WHEREAS, Executive desires to retire from employment with the Company; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
memorialize their mutual understanding and agreement with respect to the
Executive’s retirement from employment with the Company and its subsidiaries,
the Executive’s resignation from the boards of directors of the Company’s
subsidiaries, the Executive’s consulting role following his retirement and the
payment of severance to the Executive as provided herein.
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
agreements and obligations contained herein, the payments contemplated hereby
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Executive hereby agree as follows:
Section 1. Retirement.
(a) The Executive hereby resigns and retires from his employment as an officer
and employee and from his positions as the Executive Vice President, Chief
Financial Officer, Secretary and Treasurer of the Company effective as of 5:00
p.m. (Eastern Standard Time) on January 15, 2009 (the “Effective Time”). The
Executive’s resignation and retirement as aforesaid shall be irrevocable, and
the Company hereby accepts the Executive’s resignation and retirement.
(b) The Executive hereby resigns, effective as of the Effective Time, (i) as an
officer and employee of, and from all other positions with, each of the
Company’s subsidiaries and affiliates, (ii) as a member of the Company’s Benefit
Plans Administrative Committee, and (iii) from all other positions that he holds
with the Company. The Executive’s resignations as aforesaid shall be
irrevocable, and the Company hereby accepts the Executive’s resignations.
Section 2. Resignation as a Director. The Executive hereby understands and
agrees that he resigned, effective as of the close of business on December 24,
2008, as a director of each of the Company’s subsidiaries and affiliates.
Section 3. Status of Employment Agreement. The Company and the Executive
acknowledge that they are parties to an Employment Agreement dated March 15,
2002, as amended (the “Employment Agreement”), which shall continue in effect as
set forth in the Employment Agreement, as amended in Section 10 hereof,
following the Effective Time. The Executive’s retirement and resignation
contemplated by this Agreement shall be a termination under Section 4(d) of the
Employment Agreement by the Executive of his employment without Good Reason (as
defined in the Employment Agreement), and the Company hereby waives the 90-day
prior notice requirement under Section 4(d) of the Employment Agreement. The
Executive represents and agrees that the Company has never breached the
Employment Agreement, nor does the execution of this Agreement or the
transactions, actions and payments contemplated hereby constitute a breach by
the Company of the Employment Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 4. Salary; Vacation; Expenses; Other. The Executive agrees that the
Company and/or the appropriate subsidiary or affiliate of the Company have paid
in full to the Executive all salary, vacation and incentive, performance and
conditional compensation and all other compensation and amounts to which he is
entitled in connection with all of his services as an officer and employee of
the Company and/or any of its subsidiaries or affiliates, whether pursuant to
his Employment Agreement or otherwise, through and including the Company’s last
payroll date preceding the date of this Agreement and that he shall not be
entitled to any additional salary, compensation or other amounts from the
Company and/or any of its subsidiaries or affiliates following the date of this
Agreement, (a) other than his normal salary from such last payroll date until
the Effective Time, which shall be paid in accordance with the Company’s usual
and customary payroll practices (including, but not limited to, withholding for
taxes and deductions for certain costs of employee benefits), and (b) payment
for twenty (20) days of accrued but unused vacation relating to the fiscal year
ending December 31, 2008 and all prior years, for which the Executive shall be
paid at the Effective Time (the Executive hereby waives any right to payment for
all other accrued but unused vacation time, if any). In addition, the Executive
represents that he has submitted all or substantially all expense reports and
other requests for expense reimbursement to the Company and/or its subsidiaries
and affiliates prior to the date of this Agreement, and the Executive agrees
that the Company and/or the appropriate subsidiary or affiliate have reimbursed
him for all of such expense reports and requests for reimbursement through and
including the date of this Agreement, except for the expense report submitted by
the Executive on the date hereof. In the event that a request for expense
reimbursement has not been made by the Executive on or prior to the date of this
Agreement, the Executive shall submit such request to the Company on or before
the Effective Time in a manner consistent with the Company’s policies and
procedures, and the Executive represents and agrees that each such request shall
represent previously unreimbursed business expenses incurred by him in the
ordinary and usual course of the Company’s business. The Company shall promptly
reimburse the Executive for such expenses in accordance with its policies and
procedures on business expense reimbursement.
Section 5. Status of Employee Benefit Plans.
(a) Employee Benefit Plans. The Executive’s (and his spouse’s and his one legal
dependent’s) participation and eligibility to participate in, and all benefits
or payments under, any and all employee benefit plans (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended)
and any and all other plans, programs, arrangements or policies sponsored,
maintained or offered by the Company or any of its subsidiaries or affiliates
(including, but not limited to, the 2007 Executive Incentive Plan (“2007
Incentive Plan”); the Short Term Executive Incentive Plan (as amended and
restated effective January 1, 2002); the Long Term Executive Incentive Plan (as
amended and restated effective January 1, 2002); the 1992 Stock Option Plan (as
amended and restated through March 15, 2002); the Floor Offset Supplemental
Retirement Plan, as amended (the “Supplemental Retirement Plan”); any other
retirement, profit sharing, deferred compensation or incentive compensation
plan, program, arrangement or policy; and any health, medical, hospitalization,
life, accidental death or disability plan, program, arrangement or policy) shall
terminate and cease as of the Effective Time; provided, however, that (i) all
benefits of the Executive that are fully vested under the Company’s Employee
Stock Ownership Plan (“ESOP”) and the Company’s Savings Plan (“401(k) Plan”)
shall be paid to the Executive in accordance with the terms of such plans,
(ii) the single lump sum of $206,143.00 shall be paid to the Executive on
January 2, 2009 under the Supplemental Retirement Plan, and (iii) in the event
the Executive elects coverage for himself and/or his spouse and legal dependent
under the Company’s group health insurance plan in accordance with the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), then continuation
coverage under the Company’s group health insurance plan shall continue in
effect until the end of the Executive’s entitlement to such coverage pursuant to
COBRA. The Executive hereby forever releases, waives and relinquishes any and
all benefits, payments, rights, claims and interests in and under all plans,
programs, arrangements and policies sponsored, maintained or offered by the
Company and any of its subsidiaries or affiliates other than the benefits that
are fully vested under the ESOP and the 401(k) Plan, the payment under the
Supplemental Retirement Plan and the continuation coverage pursuant to COBRA, if
elected, as expressly set forth above.

 

2



--------------------------------------------------------------------------------



 



(b) Automobile Allowance. The Company shall cease paying any automobile
allowance to the Executive following the Effective Time.
(c) Retirement Status. The Executive understands and agrees that he has not
satisfied the requirements for retirement or early retirement under any of the
plans, programs, arrangements or policies referenced in Section 5(a) above.
Section 6. Payments During Notice Period and Severance Payments. So long as the
Executive has executed and not revoked the Release of Claims attached hereto as
Exhibit A, the Company shall accrue and pay to the Executive the following in
accordance with this Section 6: (a) the Executive’s current base salary
(calculated as a monthly sum) in the same amount as is now paid to the Executive
on each payroll date ($11,666.67) for the 90-day period beginning on the day
following the Effective Time and ending on April 15, 2009, which is the
equivalent of the 90-day prior notice period under the Employment Agreement for
a termination by the Executive of his employment without Good Reason and which
the Company has waived in Section 3 of this Agreement (the “Notice Payments”),
and (b) the Executive’s current base salary (calculated as a monthly sum) in the
same amount as is now paid to the Executive on each payroll date ($11,666.67)
for the three-month period beginning on April 15, 2009 and ending on July 15,
2009 (the “Severance Payments”). The amounts of the Notice Payments and the
Severance Payments are payable in accordance with the Employment Agreement for a
termination of employment by the Executive without Good Reason. Neither the
Notice Payments nor the Severance Payments shall be included in the Executive’s
compensation for purposes of the ESOP and the 401(k) Plan.
From the date of this Agreement through the Effective Time and during the period
that the Executive is receiving the Notice Payments and the Severance Payments,
the Executive shall (i) not report to work unless requested to do so by the
Chief Executive Officer of the Company, and (ii) perform transition services
consistent with his current duties and responsibilities as may be requested by
the Chief Executive Officer at one of the Company’s offices or at his residence
(at the discretion of the Company) during normal business hours but not to
exceed eighty (80) hours per month. The Company shall reimburse the Executive
for all out-of-pocket travel and other expenses incurred by the Executive in
connection with such services in accordance with the Company’s business travel
expense reimbursement policy. The Chief Executive Officer of the Company shall
approve in advance all such travel and other expenses. The Company acknowledges
that, if the Executive is employed or obligated under a third-party arrangement
during the period which Severance Payments are being paid, the Executive’s
services under this Section 6 may be limited to times outside normal business
hours.

 

3



--------------------------------------------------------------------------------



 



The Executive agrees that the Company’s obligation to pay the Notice Payments
and the Severance Payments under this Agreement (even if reduced or terminated
as described below) constitute full satisfaction and discharge of the Company’s
obligations for payment to him of base salary and severance under the Employment
Agreement during any prior notice period and any severance period. The Executive
further agrees that the Company’s obligation to pay the Notice Payments and
Severance Payments under this Agreement (even if reduced or terminated as
described below) constitute adequate consideration for his covenants and
agreements set forth in the Release of Claims attached hereto as Exhibit A and
in Section 6 (Non-Disclosure, etc.), Section 7 (Non-Competition), Section 8
(Non-Solicitation) and Section 9 (Intellectual Property) of the Employment
Agreement, which covenants and agreements the Executive hereby ratifies and
confirms, and agrees are applicable to him in accordance with their terms as set
forth in the Employment Agreement.
Notwithstanding the foregoing provisions of this Section 6 to the contrary, the
payment to the Executive of the Notice Payments and the Severance Payments shall
be suspended for a six (6) month period following the Effective Time to the
extent required by Section 409A of the Internal Revenue Code of 1986, as
amended. Accordingly, if the Executive is determined to be a Specified Employee
(as defined in Treasury Regulation §1.409A-1(h)) at the Effective Time, then on
July 15, 2009, the Executive shall receive, in a single lump sum, a payment
equal to $140,000.04, which equals the aggregate of the Notice Payments and the
Severance Payments that have been suspended as set forth above. The Company
shall deduct all required taxes and withholdings from such lump sum payment.
In addition, notwithstanding the foregoing provisions of this Section 6 to the
contrary, the lump sum amount of the Notice Payments and the Severance Payments
payable in accordance with the preceding paragraph shall (i) not be paid to the
Executive if the Executive breaches any of the provisions of this Agreement (or
the Release of Claims attached hereto as Exhibit A) or any of the sections of
the Employment Agreement that are applicable following the Effective Time, and
(ii) be subject to reduction or termination in the same manner provided in
Section 5(f) of the Employment Agreement.
Section 7. Awards Under Plans. All outstanding cash, stock option, stock or
equity-based and other awards (whether or not vested or earned) that have been
granted to the Executive, and all rights to any future awards or payments, under
the 2007 Incentive Plan (including the short term incentive program or
opportunities and the long term incentive program or opportunities under the
2007 Incentive Plan), the Company’s Short Term Executive Incentive Plan (as
amended and restated effective January 1, 2002), the Company’s Long Term
Executive Incentive Plan (as amended and restated effective January 1, 2002),
the 1992 Stock Option Plan (as amended and restated through March 15, 2002) and
any other plan, program, arrangement or policy of the Company are hereby
terminated and forfeited as of the date of this Agreement, and the Executive
hereby forever releases, waives and relinquishes any and all rights, claims and
interests in and to such awards. All award agreements between the Company and
the Executive relating to any awards under any such plan are hereby terminated
as of the date of this Agreement.
The Executive understands and agrees that the awards of options to acquire
shares of common stock of the Company identified in the Company’s proxy
statement dated April 9, 2008 are the only outstanding awards to the Executive
relating to stock options, restricted stock and all other stock or equity based
compensation, all of which awards are forfeited and terminated as provided in
the preceding paragraph.
The Executive further understands and agrees that he is not entitled to any
payment or vesting for, and has not earned and will not earn, any bonus
(discretionary or otherwise) or any other incentive, performance or conditional
compensation (whether cash, options, restricted stock, or stock or equity-based)
for the fiscal year ending December 31, 2008.

 

4



--------------------------------------------------------------------------------



 



Section 8. Consulting Services. During the six (6) month period beginning on
July 16, 2009 and ending on January 15, 2010 (the “Consulting Period”), the
Executive shall serve as a consultant to the Company. During the Consulting
Period, the Executive shall provide consulting services on financial, accounting
and general business matters relating to the Company or any of its subsidiaries
or affiliates at one of the Company’s offices or at his residence (at the
discretion of the Company) during normal business hours as may be requested by
the Chief Executive Officer of the Company. The Company acknowledges that, if
the Executive is employed or obligated under a third-party arrangement during
the Consulting Period, the Executive’s services under this Section 8 may be
limited to times outside normal business hours.
The Company shall pay the Executive a fee of $1,500 per day for each day that he
provides consulting services during the Consulting Period (with a minimum of
four (4) days of consulting services per month) and shall reimburse the
Executive for all out-of-pocket travel and other expenses incurred in connection
with such services in accordance with the Company’s business travel expense
reimbursement policy. The Chief Executive Officer of the Company shall approve
in advance all such travel and other expenses. The Company and the Executive
shall mutually agree, in advance of the Executive providing any consulting
services hereunder, to the number of days and timing that each request for such
services shall require. The Executive shall make himself available to provide
consulting services hereunder upon short notice by the Company. In the event
that the Executive does not provide at least four (4) days of consulting
services during a particular month, and such failure is due to the Executive
being unavailable to provide such services when needed by the Company, then the
Company shall only pay the Executive for the actual number of days on which the
Executive provided consulting services during that month.
All consulting services provided by the Executive under this Agreement shall be
performed by him as an independent contractor, and not as a director, officer,
employee, agent or representative of the Company or any of its subsidiaries or
affiliates. In addition, the Executive understands and agrees that, during the
six (6) month Consulting Period, he shall not participate in any employee
benefit, retirement, incentive compensation, profit sharing or any other plans
or programs of the Company or any of its subsidiaries or affiliates.
The Executive further understands and agrees that (a) he shall be solely
responsible for any and all taxes due and owing on the Severance Payments and
all consulting fees paid to him under this Agreement, including, but not limited
to, income, FICA and self-employment taxes, (b) the Company shall issue a
Form 1099 to the Executive, and shall not withhold any taxes for, the Severance
Payments and all consulting fees paid to him under this Agreement, and
(c) following the Effective Time, he shall not have, nor will he hold himself
out as having, any right, power or authority to bind (or to create any contract,
commitment or obligation for, in the name of or on behalf of) the Company or any
of its subsidiaries or affiliates.
Section 9. Certain Other Matters.
(a) Compliance with Law. The Executive understands and agrees that he has
ongoing responsibilities under and shall comply with the federal securities laws
and other applicable laws and legal requirements, including but not limited to
Section 16 of the Securities Exchange Act of 1934 and the rules and regulations
thereunder.
(b) Return of Property. On or before the Effective Time, the Executive shall
return to the Company at its headquarters all vehicles, equipment, computers,
mobile telephones, personal data assistants, BlackBerries, credit cards, keys,
access cards, passwords and other property of the Company that are still in the
Executive’s possession or control as of the Effective Time or the location of
which the Executive knows, and the Executive shall cease using any of the
foregoing on and after the Effective Time.

 

5



--------------------------------------------------------------------------------



 



(c) Non-Disparagement. The Executive shall not publicly disparage or make or
publish any negative statements or comments about the Company, any of its
subsidiaries, any of their respective products or strategies or any of their
respective directors, officers, employees, managers, representatives or agents.
Subject to applicable law, no executive officer of the Company or member of the
Company’s Board of Directors shall publicly disparage or make or publish any
negative statements or comments about the Executive.
(d) Cooperation. For a period of two (2) years following the end of the
Consulting Period, upon the request of the Company or any of its subsidiaries or
affiliates, the Executive shall cooperate and make himself reasonably available
at appropriate times and places determined by the Company or any of its
subsidiaries or affiliates in connection with any claim, demand, action, suit,
proceeding, examination, investigation or litigation (regulatory or otherwise)
by, against or affecting the Company or any of its subsidiaries or affiliates.
The Company acknowledges that, if the Executive is employed or obligated under a
third-party arrangement during such two (2) year period, the Executive’s
services under this Section 9(d) may be limited to times outside normal business
hours. The Company or the appropriate subsidiary or affiliate shall pay the
Executive a fee of $1,500 per day in connection with such services and shall
reimburse the Executive for his reasonable out-of-pocket travel expenses
incurred in connection with the foregoing that are approved by the Chief
Executive Officer of the Company. The Company and the Executive shall mutually
agree, in advance of the Executive providing any services hereunder, to the
number of days and timing that each request for such services shall require.
(e) No Assignment. The Executive represents and agrees that he has not made and
shall not make any assignment or other transfer of any interest in any claim,
right, demand or action which he had, has or may have against the Company or any
of its subsidiaries or affiliates or against any of their respective directors,
officers, employees, managers, fiduciaries, administrators, representatives or
agents.
Section 10. Certain Amendments to the Employment Agreement.
(a) Amendment to Section 5 of the Employment Agreement. Section 5 of the
Employment Agreement is hereby amended by adding a new subsection (g) as
follows:
(g) Timing of Certain Payments. All amounts of Base Salary and severance payable
to the Executive under Sections 5(a), (b), (c), (d) and (e) hereof shall be paid
within sixty (60) days following his Date of Termination, unless provided
otherwise in the Retirement and Consulting Agreement dated December 31, 2008
between the Company and the Executive.
(b) Amendment to Section 11 of the Employment Agreement. Section 11 of the
Employment Agreement is hereby amended and replaced in its entirety with the
following:
Section 11. Survival of Certain Provisions. Upon any termination of the
Executive’s employment with the Company pursuant to Section 1 or Section 4
hereof, the Executive hereby expressly agrees that this Agreement shall continue
to be in full force and effect and binding upon the Executive in accordance with
the applicable provisions of this Agreement, unless provided otherwise in the
Retirement and Consulting Agreement dated December 31, 2008 between the Company
and the Executive.

 

6



--------------------------------------------------------------------------------



 



(c) No Other Changes to the Employment Agreement. Except as expressly set forth
in this Agreement, the Employment Agreement shall remain in effect following the
Effective Time as set forth in the Employment Agreement.
Section 11. Miscellaneous.
(a) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns,
executors, representatives and heirs; provided, however, that neither party may
assign this Agreement without the prior written consent of the other party
except that the Company may, without the prior consent of the Executive, assign
this Agreement to any subsidiary or successor of the Company (whether in
connection with any merger, consolidation, share exchange, combination, change
in control, sale of stock, assets or business or similar transaction involving
the Company or any of its subsidiaries). In the event of the Executive’s death,
any unpaid balance of the Notice Payments, Severance Payments or consulting fees
shall be paid to the Executive’s estate in accordance with the same payment
schedule specified in this Agreement.
(b) Waiver; Amendment. Either party hereto may, by a writing signed by the
waiving party, waive the performance by the other party of any of the covenants
or agreements to be performed by such other party under this Agreement. The
waiver by either party hereto of a breach of or noncompliance with any provision
of this Agreement shall not operate or be construed as a continuing waiver or a
waiver of any other or subsequent breach or noncompliance hereunder. The failure
or delay of either party at any time to insist upon the strict performance of
any provision of this Agreement or to enforce its rights or remedies under this
Agreement shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of such provision, or to pursue any of its rights
or remedies for any breach hereof, at a future time.
This Agreement may be amended, modified or supplemented only by a written
agreement executed by the Company and the Executive.
(c) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation, construction, or
enforcement of this Agreement.
(d) Severability. All provisions of this Agreement are severable from one
another. In case any one or more of the provisions (or any portion thereof)
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein.
(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same agreement.

 

7



--------------------------------------------------------------------------------



 



(f) Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Indiana, without reference to any choice of law provisions, principles or rules
thereof (whether of the State of Indiana or any other jurisdiction) that would
cause the application of any laws of any jurisdiction other than the State of
Indiana. The parties hereto hereby agree that all demands, claims, actions,
causes of action, suits, proceedings and litigation between or among the parties
relating to this Agreement, shall be filed, tried and litigated only in a
federal or state court located in the State of Indiana. In connection with the
foregoing, the parties hereto irrevocably consent to the jurisdiction and venue
of such court and expressly waive any claims or defenses of lack of jurisdiction
of or proper venue by such court. THE COMPANY AND THE EXECUTIVE HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW ANY
AND ALL RIGHT TO A TRIAL BY JURY IN ANY DEMAND, CLAIM, ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT.
(g) Entire Agreement. This Agreement (including the Release of Claims attached
hereto), the Employment Agreement, the ESOP, the 401(k) Plan and the Floor
Offset Supplemental Retirement Plan constitute the entire understanding and
agreement between the parties hereto relating to the subject matter hereof and
thereof and supersede all other understandings, commitments, representations,
negotiations, contracts, agreements, plans, programs, arrangements or policies,
whether oral or written, between the parties hereto relating to the matters
contemplated hereby or thereby. In the event of any conflict between this
Agreement and the Employment Agreement, the provisions of this Agreement shall
control.
(h) Construction. This Agreement shall be deemed to have been drafted by both
parties hereto. This Agreement shall be construed in accordance with the fair
meaning of its provisions and its language shall not be strictly construed
against, nor shall ambiguities be resolved against, any party.
(i) Taxes. All federal, state, local and other taxes (including, but not limited
to, interest, fines and penalties) resulting from, imposed upon by virtue of or
relating to the transactions or the payments or benefits to the Executive
contemplated by or referenced in this Agreement shall be paid by the Executive,
other than payment by the Company of its portion of any FICA or other employment
taxes relating to the Notice Payments.
(j) Review and Consultation. The Executive hereby acknowledges and agrees that
he (i) has read this Agreement in its entirety prior to executing it,
(ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such of his own attorneys, accountants and financial and other
advisors as he has deemed appropriate in connection with his execution of this
Agreement, and (iv) has executed this Agreement voluntarily. THE EXECUTIVE
HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY ADVICE,
COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM THE COMPANY, ANY
DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR ANY ATTORNEY, ACCOUNTANT OR
ADVISOR FOR THE COMPANY.
(k) Recitals. The recitals and “Whereas” clauses contained on page 1 of this
Agreement are expressly incorporated into and made a part of this Agreement.
(l) Non-Admission. The Company and the Executive hereby agree that this
Agreement does not constitute an admission or evidence of any (i) violation by
the Company or the Executive of any statute, law, rule or regulation, or
(ii) wrongdoing on the part of the Company or the Executive.
* * *

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Executive have made, entered into,
executed and delivered this Agreement as of the day and year first above
written.

            /s/ Frank T. Kane       Frank T. Kane            CHROMCRAFT
REVINGTON, INC.
      By:   /s/ Ronald H. Butler         Ronald H. Butler, Chairman of the
Board        and Chief Executive Officer   

 

9